IN THE COURT OF APPEALS OF TENNESSEE
                             AT MEMPHIS
                                 April 18, 2012 Session

   DENNIS ALLEN, ET AL. v. CITY OF MEMPHIS, TENNESSEE, ET AL.

             Direct Appeal from the Chancery Court for Shelby County
        Nos. CH-01-2356-3/ CH-02-1801-1     Kenny Armstrong, Chancellor


                 No. W2011-01163-COA-R3-CV - Filed May 10, 2012


Plaintiffs attempted to challenge annexation Ordinance 4321 via a complaint for declaratory
judgment based upon alleged violations of the Open Meetings Act. Summary judgment was
granted to the City of Memphis, but this Court reversed the grant and remanded for further
proceedings. On remand, a trial was held and judgment entered in favor of the City.
Because Plaintiffs failed to file a timely quo warranto action, which was the proper vehicle
for Plaintiffs’ challenge, we dismiss Plaintiffs’ claims against the City and thus, we affirm
the trial court’s upholding of Ordinance 4321.


 Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Chancery Court Affirmed
                                   and Remanded

A LAN E. H IGHERS, P.J., W.S., delivered the opinion of the Court, in which H OLLY M. K IRBY,
J., and J. S TEVEN S TAFFORD, J., joined.

Richard L. Winchester, Jr., Memphis, Tennessee, for the appellants, Dennis Allen, et al

Allan J. Wade and Brandy S. Parrish, Memphis, Tennessee, for the appellee, City of
Memphis, Tennessee, et al
                                                  OPINION

                                I.   F ACTS & P ROCEDURAL H ISTORY

      A portion of the relevant facts of this case have been previously set forth in a prior
opinion of this Court.

               On March 21, 1995, the City of Memphis approved a resolution to
        annex a portion of Shelby C ounty know n as the
        Bridgewater/Countrywood/Eads annexation area. As it was stated in the
        transcript of the public hearings, the purpose of such annexation was to
        prevent the City of Arlington, also located in Shelby County, from annexing
        such area and curtailing further growth by the City of Memphis. In addition,
        the area had reached a level of urban density such that it required urban level
        services that the City of Memphis could provide. On April 4, 1995, the City
        Council for the City of Memphis (“City Council”) held a public hearing and
        adopted the first reading of the ordinance proposing such annexation. Again,
        on April 18, 1995, the City Council held a second public hearing and adopted
        the second reading of the ordinance. When the ordinance came up for a third
        reading on May 2, 1995, the City Council delayed the reading to allow for
        further discussions between Memphis and Arlington to devise an annexation
        reserve area agreement acceptable for both cities.

                Between May and August 1995, the City Council committee on
        annexation (“Committee”) met to analyze the cost associated with providing
        services to the Bridgewater/Countrywood/Eads annexation area and to refine
        the boundaries for annexation to conform with the City of Memphis' policy of
        annexation. Such meetings were not held in secret, but were open to the public
        and preceded by notice, although no minutes of such meetings appear in the
        record.1 On August 1, 1995, the City Council met at a public hearing and
        approved the annexation ordinance, [“]Ordinance 4321[”]. On August 15,
        1995, a motion to reconsider Ordinance 4321 was made and passed to delay
        the third and final reading of the ordinance until September 5, 1995, in order
        to allow the City of Memphis and the City of Arlington another chance at


        1
         In its brief to this Court, the City of Memphis contends that “prior to reversal by this Court, this case
was decided on summary judgment based on limited facts. Following remand, additional facts were
introduced at a full trial of the case. One of the most significant and additional facts is that the City Council
Committee meetings at issue in this case were promptly and fully recorded by audio tape, which recording
was open to public inspection, and included the complete record of the proceedings, the persons present, all
motions, proposals and resolutions offered, and the results of any votes taken.”

                                                       -2-
formulating a reserve annexation agreement. When the City Council again
addressed Ordinance 4321 at a public hearing on September 5, 1995, the
ordinance was amended concerning an area located north of Highway 64.
Again, Ordinance 4321's final reading was delayed until September 19, 1995.
           On September 19, 1995, the City Council held a final reading for
Ordinance 4321 as amended on September 5, 1995, which included an area
1,000 feet north of Highway 64. At this public hearing, the City Council
passed Ordinance 4321. However, the version of Ordinance 4321 that was
passed on September 19, 1995, differed from previous versions because it now
excluded a 3.2 square mile area known as Bridgewater, which is bounded on
the north by Interstate 40, the south by the City of Memphis' former city limits,
the west by Whitten Road, and the east by the remainder of the area which was
annexed by Ordinance 4321. It is undisputed that the Bridgewater area was
included in the original ordinance and no motion was made to delete
Bridgewater at any of the four public hearings of the City Council in August
or September of 1995. In addition, the minutes of the September 5 and
September 19, 1995, meetings state that the western boundary of the
annexation area is Whitten Road, the western boundary for the Bridgewater
area, and the September 5 meeting refers to the annexation area as the
“Bridgewater/Countrywood/Eads” annexation area. The City of Memphis'
explanation, in a discovery interrogatory, was that
           City Administration representatives informed [Memphis City]
           Council members at a public committee meeting sometime after
           June 15, 1995 that the Administration proposed deletion of [the]
           Bridgewater area because its density and development were not
           consistent with City [of Memphis] annexation policy.
           Thereafter, Bridgewater was omitted from all maps depicting the
           area to be annexed [by the City of Memphis].


Subsequently, Mid-America Apartment Communities, L.P. (“Mid-America”)
and Rockcreek Plaza Apartments (“Rockcreek”) filed an [declaratory
judgment] action against the City of Memphis, challenging the validity of
Ordinance 4321 pursuant to the Open Meetings Act. In addition, Dennis Allen,
Dan Hesse, Charlese Tolar and Robert Webb (collectively with Mid-America
and Rockcreek, “Appellants”) filed a complaint [for declaratory judgment]2
similarly challenging Ordinance 4321. Both actions were transferred to the

2
    It appears that this complaint is not included in the record before us.

                                                -3-
        Chancery Court of Shelby County and consolidated for a decision. All
        Appellants and the City of Memphis filed motions for summary judgment. The
        trial court denied Appellants' motions for summary judgment and granted the
        City of Memphis' motion for summary judgment.


Allen v. City of Memphis, Nos. W2003-00695-COA-R3-CV, W2003-00396-COA-R3-CV,
2004 WL 1402553, at *1-2 (Tenn. Ct. App. June 22, 2004) (emphasis added). In granting
summary judgment to the City of Memphis, the trial court found that the Committee for the
City Council violated the Open Meetings Act because it recorded no minutes of the meeting
in which it amended Ordinance 4321 to delete the Bridgewater area. Id. at *4. However, it
determined that by approving the amended Ordinance 4321, the City Council had ratified the
action taken by the Committee, thus curing any violation of the Open Meetings Act3
effectuated by the Committee. Id.


        All Appellants then appealed the trial court’s grant of summary judgment to this
Court. We reversed the trial court’s grant of summary judgment to the City of Memphis and
we remanded for further proceedings. Id. at *2. Specifically, we could not determine
whether the Open Meetings Act applies to the Committee because it was unclear from the
record whether the Committee is a “governing body” which holds “meetings” as defined by
the Open Meetings Act. Id. at *4-5. Thus, we instructed the trial court, on remand, to
consider the applicability of the Open Meetings Act to the Committee. We concluded,
however, that if the Open Meetings Act applies to the Committee, and that the Committee
violated such, that the City Council had not given the issue of Bridgewater’s deletion “a new,
let alone substantial, reconsideration of that issue” so as to support the trial court’s finding
of ratification by the City Council. Id. (citing Souder v. Health Partners, Inc., 997 S.W.2d
140, 150-51 (Tenn. Ct. App. 1998)).


       On remand, discovery was conducted and a trial held on January 19, 2011. On April
13, 2011, the chancery court entered an Order on Declaratory Judgment in favor of the City.
Specifically, the chancery court found as follows:


        [I]t is undisputed that at some point prior to the final reading and vote on


        3
          Tennessee Code Annotated sections 8-44-101, -102 provide, in part, that “it [is] to be the policy of
this state that the formation of public policy and decisions is public business and shall not be conducted in
secret[,]” thus, “[a]ll meetings of any governing body are declared to be public meetings open to the public
at all times, except as provided by the Constitution of Tennessee.”

                                                     -4-
       [Ordinance 4321] by the City Council a recommendation was made by the
       annexation committee to delete the Bridgewater area from the annexation,
       based on a case benefit study conducted by the Office of Planning and
       Development. And when the vote was taken by the full City Council on
       September 19, 1995, the Bridgewater area was deleted from the ordinance.


               Originally, in their complaint for declaratory judgment, the Plaintiffs
       challenged the subject ordinance on the ground that the decision to delete
       Bridgewater was adopted by secret vote at a meeting of the City Council, not
       publicly announced, in violation of the Open Meetings Act. The Plaintiffs
       now challenge the legality of the ordinance because at the full meeting of the
       City Council on September 19th no formal motion was made by any member
       of the council to exclude Bridgewater from the annexation ordinance. The
       proof at trial clearly established that there was no secret or private meeting of
       the full council prior to the vote to delete to Bridgewater from the annexation
       ordinance.


The chancery court then found that the Committee had not deleted Bridgewater, as it lacked
authority to do so, but that it had merely recommended deletion to the City Council. The
court also determined that the Committee did not hold a “meeting” and therefore, that its
actions were not subject to the Open Meetings Act. Thus, it found no requirement that the
City Council give “substantial reconsideration” to the Committee’s recommendation. The
court found that the “City Council had before it at the time of its vote in this matter maps that
exhibited an alternative plan that excluded Bridgewater[,]” and that “Council members
understood that by adopting the alternative plan Bridgewater was being excluded and that the
decision to delete Bridgewater was the will of the full Council at the time of the vote on
September 19th .” A Final Decree was entered on May 5, 2011, and Plaintiffs timely appealed
to this Court.4



                                        II.   I SSUES P RESENTED

       Appellants present the following issues for review:

1.     Did the trial court err in determining that the City of Memphis could amend an
       ordinance without discussion, a motion, or vote in a public meeting;


       4
           The Mid-America plaintiffs did not appeal to this Court.

                                                     -5-
2.     Did the trial court err in determining that the Memphis City Council could amend or
       adopt an Ordinance based upon the City Council Members’ “understandings” of what
       the content of the ordinance should be, even if the content of the ordinance so adopted
       is contrary to the spoken words and the minutes taken at the public meeting;

3.     Did the trial court err in determining that members of the Memphis City Council
       could convene and discuss how they should vote and how they should recommend
       others to vote on matters to come before the Memphis City Council in meetings which
       do not comply with the Tennessee Open Meetings Act; and

4.     Did the trial court err in declining to nullify City of Memphis Annexation Ordinance
       4321?

For the following reasons, we dismiss the Plaintiffs’ claims against the City of Memphis and
thus, we affirm the trial court’s upholding of Ordinance 4321. All remaining issues are
pretermitted.

                                III.   S TANDARD OF R EVIEW

       On appeal, a trial court’s factual findings are presumed to be correct, and we will not
overturn those factual findings unless the evidence preponderates against them. Tenn. R.
App. P. 13(d) (2012); Bogan v. Bogan, 60 S.W.3d 721, 727 (Tenn. 2001). For the evidence
to preponderate against a trial court’s finding of fact, it must support another finding of fact
with greater convincing effect. Watson v. Watson, 196 S.W.3d 695, 701 (Tenn. Ct. App.
2005) (citing Walker v. Sidney Gilreath & Assocs., 40 S.W.3d 66, 71 (Tenn. Ct. App. 2000);
The Realty Shop, Inc. v. RR Westminster Holding, Inc., 7 S.W.3d 581, 596 (Tenn. Ct. App.
1999)). When the trial court makes no specific findings of fact, we review the record to
determine where the preponderance of the evidence lies. Ganzevoort v. Russell, 949 S.W.2d
293, 296 (Tenn. 1997) (citing Kemp v. Thurmond, 521 S.W.2d 806, 808 (Tenn. 1975)). We
review a trial court’s conclusions of law under a de novo standard upon the record with no
presumption of correctness. Union Carbide Corp. v. Huddleston, 854 S.W.2d 87, 91 (Tenn.
1993) (citing Estate of Adkins v. White Consol. Indus., Inc., 788 S.W.2d 815, 817 (Tenn. Ct.
App. 1989)).

                                       IV. D ISCUSSION

       Appellants’ position on appeal–particularly their contention regarding the timing of
Bridgewater’s deletion and the alleged Open Meetings Act violation(s)–is difficult to discern.
Appellants do not specifically pinpoint when decisions regarding Bridgewater’s deletion
were allegedly made: during a Committee meeting, during a City Council meeting, or

                                              -6-
elsewhere. Appellants seem to suggest that if Bridgewater was deleted in a Committee
meeting, that minutes of the meeting were not properly kept, and that if Bridgewater was
deleted in a City Council meeting, that the public was not sufficiently notified that the
ordinance being considered excluded Bridgewater.

       Without reference to specific deficiencies, Appellants contend that “the Ordinance
discussed and approved in the open meetings included the Bridgewater area[,]” but the
ordinance ultimately signed by the Chairman of the City Council and the Mayor of the City
of Memphis was “substantially different” from the ordinance “that had previously been
discussed, amended, and passed in public meetings of the Memphis City Council[,]” as the
signed Ordinance 4321 excluded Bridgewater from the area annexed. Thus, Appellants
maintain that Bridgewater was somehow “silently deleted” from the annexation area without
discussion or a public vote in “an open meeting of the Memphis City Council[,]” thus
effectuating a violation of the Open Meetings Act.5 However, they concede that they have
not proven that either the City Council or the Committee conducted a “secret meeting” in
which Bridgewater was deleted from the area to be annexed.

        On appeal, the City of Memphis contends that the Committee is not subject to the
Open Meetings Act, and that even if it is, both the Committee and the City Council complied
with the Act’s requirements. Moreover, the City rejects Appellants’ assertion that
Bridgewater was “secretly deleted” from the area to be annexed, and it explains the
circumstances surrounding Ordinance 4321’s adoption. According to the City, Bridgewater
“was actually deleted from the annexation boundaries by the City Administration following
a cost benefit study” and a “map depicting an ‘Alternative A[,]’ which did not include
Bridgewater, was provided to the [] [C]ommittee” in July 1995. Apparently at the July 1995
Committee meeting, the Committee voted to recommend “Alternative A” for consideration
and action by the City Council. Then, at an August 1, 1995 City Council meeting, the
Committee Chairman moved the adoption of the annexation item in the form approved by
the Committee on July 18, 1995, while a map of “Alternative A” was visually displayed. The
motion was adopted, but at the next City Council meeting on August 15, 1995, the motion
was reconsidered and the final reading delayed to September 5, 1995. At the September 5,
1995 City Council meeting, City Council member Hooks proposed that the northern
boundary of “Alternative A” be extended 1000 feet north of Highway 64. The proposal was
initially rejected, and City Council member Hooks moved to suspend the rules to reconsider
the previous vote. The motion to reconsider was approved and the final vote was delayed
until September 19, 1995. At the September 19, 1995 City Council meeting, the City Council
voted to adopt Ordinance 4321, as reconsidered on September 5, 1995. The City claims that
“a map used by the [City] Council at the September 19, 1995 meeting at which the

      5
          Tenn. Code Ann. § 8-44-101(a), et seq.

                                                   -7-
Annexation Ordinance was finally adopted was made a part of the official record of the
proceedings[,] . . . [and that] [t]his map reflects that the [City] Council voted to annex the
Countrywood/Eads areas only together with a strip of land that extended 1000 feet north of
Highway 64, and that the Bridgewater area was not annexed.” The City maintains that “the
[City] Council’s adoption of Annexation Ordinance 4321 occurred on September 19, 1995
after substantial debate and revision at that meeting and at the three prior [City Council]
meetings (August 1, August 15, and September 5, 1995) at which the ordinance was
discussed.”

                                     A. Quo Warranto Action

       At the outset, we consider the City’s argument that the Appellants’ claim is essentially
an attack on the validity of Ordinance 4321 based upon procedural defects, which must have
been brought through the quo warranto procedure rather than through an action for
declaratory judgment.

       Prior to 1955, “the primary method in Tennessee for annexation of new territory to
the borders of a municipality was by private act of the General Assembly. Highwoods
Props., Inc. v. City of Memphis, 297 S.W.3d 695, 703 (Tenn. 2009) (citations omitted).
However, in 1955,to facilitate a municipality’s need to “‘plan for its orderly growth and
development[,]’” id. (quoting City of Kingsport v. State ex rel. Crown Enters., Inc., 562
S.W.2d 808, 814 (Tenn. 1978)), and “to increase the power of municipalities to deal with
developments on their peripheries[,]” our legislature “establish[ed] a general law governing
the annexation of land to the borders of existing municipalities” via, among other
mechanisms, ordinance of the annexing municipality. Id. at 704 (citing Tenn. Code Ann. §
6-51-102).

        A municipality’s decision to annex, however, does not go into effect immediately
upon passage of an ordinance. Town of Huntsville v. Scott County, 269 S.W.3d 57, 61 n.5
(Tenn. Ct. App. 2008) (citing City of Knoxville v. Knox County, No. M2006-00916-COA-R3-
CV, 2008 WL 465265, at *3 (Tenn. Ct. App. Feb. 20, 2008) perm. app. denied (Tenn. Aug.
25, 2008)). The ordinance becomes operative thirty days after final passage, as aggrieved
property owners may contest annexation during this thirty-day period. Id. (citing City of
Knoxville, 2008 WL 465265, at *3). Specifically, the 1955 Act granted “‘[a]ny aggrieved
owner of property lying within the territory6 which is the subject of an annexation ordinance’
a right to challenge the ordinance via a timely filed quo warranto action alleging that the


        6
          The Act has since been extended to allow “[a]n aggrieved owner of property that borders . . .
territory that is the subject of an annexation ordinance” to bring a quo warranto action. Tenn. Code Ann.
§ 6-51-103(a)(1)(A) (emphasis added).

                                                  -8-
annexation ‘reasonably may not be deemed necessary for the welfare of the residents and
property owners of the affected territory and the municipality as a whole and so constitute[s]
an exercise of power not conferred by law.’” Id. (quoting Act of Mar. 1, 1955, § 2(b))
(footnote omitted). However, “[t]he right to challenge an annexation is [] a ‘statutory right’
that ‘in its very origin is limited.’” Id. (citing Brent v. Town of Greeneville, 309 S.W.2d 121,
123 (Tenn. 1957)); see also Southwest Tenn. Elec. Membership Corp. v. City of Jackson, 359
S.W.3d 590, 604 (Tenn. Ct. App. 2010) (“[O]ur Courts have consistently held that the
statutory right to challenge an annexation is very limited.”) (citing Highwoods, 297 S.W.3d
at 707-08).

        Our Supreme Court has stated that “‘[w]ithin the four corners of [the quo warranto]
statute lies the entire jurisdiction and authority of the Courts to review the actions of
municipalities in enacting annexation ordinances.’” Id. (quoting City of Oak Ridge v. Roane
County, 563 S.W.2d 895, 897 (Tenn. 1978)). Accordingly, “‘the courts have no power to
vacate an annexation ordinance for purely procedural defects,’ because no such authority has
been granted by statute.’” Id. (quoting City of Watauga v. City of Johnson City, 589 S.W.2d
901, 906 (Tenn. 1979)). Instead, “the general rule is that defects in an annexation ordinance
must be presented in the context of a challenge to its reasonableness or necessity by way of
a timely quo warranto challenge.” Id. (citing City of Oak Ridge, 563 S.W.2d at 898; City of
Knoxville v. State ex rel. Graves, 341 S.W.2d 718, 721 (Tenn. 1960) (“holding that allegation
that ordinance was passed without a public hearing ‘should be considered in connection with
the question of the reasonableness of the ordinance.’”)).

       Again, in this case, the City argues that Appellants’ claims of an Open Meetings Act
violation are essentially allegations of “procedural defects” which must be brought in a quo
warranto proceeding, and that their declaratory judgment action is merely an attempt to
circumvent the quo warranto procedure, including its statute of limitations.

        In Blount v. City of Memphis, No. W2006-01191-COA-R3-CV, 2007 WL 1094155,
at *4 (Tenn. Ct. App. Apr. 13, 2007) (no Tenn. R. App. P. 11 application filed), this Court
considered the permissibility of a declaratory judgment action to pursue an Open Meetings
Act violation claim. In Blount, plaintiffs filed a timely quo warranto action opposing the
city’s annexation. Id. at *1. Following negotiations between the plaintiffs and the city, a
consent judgment was entered. Id. On the date the consent judgment was entered, the
appellant, who did not file a quo warranto action, moved to stay the judgment and to
intervene in the original action, but the appellant’s motions were denied. Id.

       On appeal, the appellant argued that the consent order improperly modified the
annexation ordinance in violation of the Open Meetings Act. Id. at *3. In determining that
the appellant’s failure to file a quo warranto action did not, ipso facto, preclude his claim,

                                              -9-
we stated:

       Although an action challenging the reasonableness of an annexation ordinance
       must be brought pursuant to [Tennessee Code Annotated section] 6-51-102,
       an action challenging the validity of an ordinance alleged to be void may be
       brought outside the quo warranto procedures. State ex rel. Earhart v. City of
       Bristol, 970 S.W.2d 948, 954 (Tenn. 1954). The Earhart court held that a
       declaratory judgment action may be maintained to challenge “the validity of
       an annexation ordinance alleged to exceed the authority delegated by the
       legislature.” Id.

Id. at *4. Ultimately, though, we affirmed the trial court’s denial of the appellant’s motion
to intervene, finding that the appellant’s status remained unchanged by the consent
agreement–that is, under both the original annexation ordinance and the consent order, the
appellant’s property fell within the annexation area. Id.

      More recently, however, our Supreme Court, in Highwoods Properties, Inc. v. City
of Memphis, 297 S.W.3d 695 (Tenn. 2009), expressly limited the Earhart decision upon
which our Blount opinion relied.7

              In State ex rel. Earhart v. City of Bristol . . . we recognized an
       exception (other than a constitutional challenge) to the rule [that defects in an
       annexation ordinance must be presented by way of a timely quo warranto
       challenge] and held that, in certain situations where no quo warranto action is
       statutorily available, it is permissible to challenge an ordinance’s validity with
       a declaratory judgment action. 970 S.W.2d at 953. In Earhart the validity of
       an ordinance enacted several years earlier was challenged because the annexed
       area contained no “people, private property, or commercial activity.” Id. at
       954; see State ex rel. Collier v. City of Pigeon Forge, 599 S.W.2d 545, 547
       (Tenn. 1980) (“[L]ong and lean . . . annexations, so long as they take in
       people, private property, or commercial activities and rest on some reasonable
       and rational basis, are not per se to be condemned.” (emphasis added)).
       Annexations containing no people, private property, or commercial activities,
       by necessity, cannot be challenged in a quo warranto action, because only an
       “aggrieved owner of property that borders or lies within territory that is the
       subject of an annexation ordinance prior to the operative date thereof” may file
       such a challenge. Tenn. Code Ann. § 6-5-103(a)(1)(A) (emphasis added). We


       7
       No application for permission to appeal to the Supreme Court was filed in Blount, and the
Highwoods majority did not address the Blount opinion.

                                              -10-
       held, therefore, [in Earhart,] that the action for declaratory judgment was
       permissible, but limited our holding in two key ways. First, we permitted only
       challenges to ultra vires acts, that is, tests of “[t]he validity of an annexation
       ordinance alleged to exceed the authority delegated by the legislature.”
       Earhart, 970 S.W.2d at 954. Second, we stated that it is only “where the quo
       warranto proceeding is not available, [that] alternative equitable remedies are
       not barred.” Id. at 952 (citing 65 Am.Jur.2d Quo Warranto § 7 (1972)
       (“[W]here the remedy by quo warranto is available, it is usually held that there
       is no concurrent remedy in equity, unless by virtue of statutory provision.”))
       (emphasis added). . . .

       We completely agree with the assessment of the Court of Appeals that our
       limited holding in Earhart did not overrule the longstanding principle,
       articulated in those cases, that Tennessee courts have no authority to vacate an
       annexation based on procedural defects, except insofar as those defects bears
       on the questions presented in a timely quo warranto action.

Id. at 708-09.

       In Highwoods, the plaintiffs challenged the delayed effective date of annexation. The
Court classified this challenge as a claimed “procedural defect” rather than a claimed “ultra
vires act,” and therefore, it held that the plaintiffs’ claims must have been presented in a quo
warranto proceeding. Id. at 709. Furthermore, the Court explained that the plaintiffs
“cannot avail themselves of Earhart because they, unlike the claimants in Earhart, could
have filed a timely quo warranto challenge.” Id. (footnote omitted). The Court stated that


       “Subject to some exceptions, a declaratory judgment action should not be
       considered where special statutory proceedings provide an adequate remedy.”
       Colonial Pipeline [Co. v. Morgan, 263 S.W.3d 827, 838 (Tenn. 2008)] (citing
       Katzenbach v. McClung, 379 U.S. 294, 296, 85 S. Ct. 377, 13 L. Ed. 2d 290
       (1964)).

              The quo warranto procedures established by the General Assembly are
       the product of over half a century of experience and reflect a careful balance
       between the interests of municipalities and the concerns of individuals who
       object to the annexation of their property. This legislative remedy “avoid[s]
       the specter of numerous successive suits by private parties attacking the
       validity of annexations,” “because the judgment settles the validity of the
       annexation on behalf of all property holders in the affected area.” Earhart,

                                              -11-
        970 S.W.2d at 952 (quoting Alexander Oil Co. v. City of Seguin, 825 S.W.2d
434, 437 (Tex. 1991)). To sustain the propriety of this litigation would permit
        the piecemeal litigation that the quo warranto procedures are designed to
        prevent.

Id.

        Again, in the instant case, the specific deficiencies alleged by Appellants to support
an invalidation of Ordinance 4321 are unclear. But, Appellants’ claims unquestionably relate
to alleged errors in the annexation hearings. “In the past, our Supreme Court has determined
that errors in notice, public hearings and plans of service fall within the ambit of “procedural
defects[,]” Southwest Tenn. Elec. Mem., Corp., 359 S.W.3d at 604 (citing City of Watauga,
589 S.W.2d at 905) and “courts have no power to vacate an annexation ordinance for purely
procedural defects.” City of Watauga, 589 S.W.2d at 906. Because the Appellants do not
allege that Ordinance 4321 adopted by the City Council “exceeded the authority delegated
by the legislature,” and the grounds raised for invalidating Ordinance 4321 are properly
classified as “procedural defects,” Appellants were required to challenge the Ordinance 4321
through the quo warranto procedure.

        Moreover, Appellants have not satisfactorily demonstrated that they were unable to
utilize the quo warranto procedure. The Appellants undisputedly had standing pursuant to
Tennessee Code Annotated section 6-51-103(a)(1)(A), as bordering property owners, to bring
a quo warranto action. In their brief to this Court, Appellants state that Ordinance 4321 “did
not ‘surface’ until after the passage of more than 30 days, the time allowed for filing a ‘quo
warranto’ lawsuit.” However, Appellants provide no citation to evidence within the record
to support this assertion.8

      In sum, we find that Appellants’ challenges to Ordinance 4321 were among the type
which should have been raised in a quo warranto proceeding, and Appellants have failed to




        8
          In their reply brief, Appellants claim that “the Answer filed by the City’s Attorney in the Coleman
case on November 1, 1995, admitted that the version of Ordinance 4321 which included Bridgewater, was
a true copy of Annexation Ordinance 4321[,]” and Appellants have attached a copy of the City’s Answer in
that case to their brief. However, “[i]t is settled law that documents merely attached to appellate briefs
cannot be considered by this Court because they are not properly part of the certified record.” Myers v.
State, No. M2004-02411-CCA-MR3-PC, 2005 WL 1541870, at *5 n.7 (Tenn. Crim. App. June 29, 2005)
(citing State v. Matthews, 805 S.W.2d 776, 783-84 (Tenn. Crim. App. 1990)). At any rate, without an
accompanying complaint, the attached answer does not evidence an admission regarding the Ordinance
language.

                                                    -12-
sufficiently demonstrate that they could not have filed a timely quo warranto action. 9
Permitting Appellants, who allowed their special statutory quo warranto action to expire, to
file an action for declaratory judgment more than six years post-annexation would thwart the
purpose of the quo warranto procedures established by the General Assembly: to “‘avoid[]
the specter of numerous successive suits by private parties attacking the validity of
annexations,’” by “‘settl[ing] the validity of the annexation on behalf of all property holders
in the affected area.’” McMillan, 2009 WL 4041660, at *3 (quoting Earhart, 970 S.W.2d at
952).

                                B. Applicable Statute of Limitations

        Even if we assume, arguendo, that Appellants were entitled to bring a declaratory
judgment action, that action is, nonetheless, time-barred. “There is no universal statute of
limitations applicable to all actions for declaratory judgment.” Witty v. Cantrell, No. E2010-
02303-COA-R3-CV, 2011 WL 2570754, at *9 (Tenn. Ct. App. June 29, 2011) (citing
Hughley v. State, 208 S.W.3d 388, 395 (Tenn. 2006)). However, “‘when a petition for
declaratory judgment seeks the same relief that is otherwise available in another statutory
proceeding, then the filing of the declaratory judgment is governed by the statute of
limitations governing that statutory proceeding.’” Hughley, 208 S.W.3d at 395 (quoting
Newsome v. White, No. M2001-03014-COA-R3-CV, 2003 WL 22994288, at *4 (Tenn. Ct.
App. Dec. 22, 2003)). In their brief, Plaintiffs argue, without further explanation, that the
quo warranto statute of limitation should not be applied to their declaratory judgment claims
because “the relief sought is . . . different.” Despite their limited protestation to the contrary,
Plaintiffs are clearly seeking invalidation of Ordinance 4321–the relief available in a quo
warranto proceeding. Accordingly, we find that even if an action for declaratory judgment
is a proper vehicle for Plaintiffs’ claims, Plaintiffs’ petition for declaratory judgment filed
in May 2002, was well beyond the quo warranto limitation period, and is time-barred.
Plaintiffs’ claims against the City of Memphis are dismissed and the trial court’s upholding
of Ordinance 4321 is affirmed. All remaining issues are pretermitted.




        9
          As support for its contention that Plaintiffs could have filed a quo warranto action, the City points
out that other plaintiff property owners challenged the validity of Ordinance 4321 in a timely quo warranto
action. See Coleman v. City of Memphis, No. W2000-02865-COA-R3-CV, 2001 WL 1381277 (Tenn. Ct.
App. Nov. 5, 2001) perm. app. denied (Tenn. Apr. 29, 2002). However, we do not consider the previous quo
warranto action here, because this Court has previously noted that “the [quo warranto] complainants in
Coleman challenged the validity of the ordinance read on August 1, 1995, and not the final version of the
ordinance passed on September 19, 1995.” Allen, 2004 WL 1402553, at *3.

                                                     -13-
                                    V.   C ONCLUSION

       For the aforementioned reasons, we dismiss the Plaintiffs’ claims against the City of
Memphis and thus, we affirm the trial court’s upholding of Ordinance 4321. All remaining
issues are pretermitted. Costs of this appeal are taxed to Appellants, Dennis Allen, et al.,
and their surety, for which execution may issue if necessary. This case is remanded,
pursuant to applicable law, for collection of costs assessed by the trial court.




                                                   ALAN E. HIGHERS, P.J., W.S.




                                            -14-